Name: Commission Regulation (EC) No 1783/2001 of 10 August 2001 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 Avis juridique important|32001R1783Commission Regulation (EC) No 1783/2001 of 10 August 2001 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff Official Journal L 241 , 11/09/2001 P. 0007 - 0008Commission Regulation (EC) No 1783/2001of 10 August 2001amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs TariffTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff(1), as last amended by Commission Regulation (EC) No 1230/2001(2), and in particular Article 9 thereof,Whereas:(1) In order to ensure the uniform application of the Combined Nomenclature, heading No 6111, subheadings 6116 10 20 and 6116 10 80 and heading Nos 6209 and 6216 of the Combined Nomenclature must be annotated with regard to gloves, mittens and mitts, impregnated, coated or covered with (cellular) plastics or (cellular) rubber.(2) An Additional Note 3 should therefore be added to Chapter 61 and an Additional Note 2 to Chapter 62 of the Combined Nomenclature.(3) Annex I to Regulation (EEC) No 2658/87 should be amended accordingly.(4) The provisions of this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1The following Additional Note is inserted in Chapter 61 of Annex I to Regulation (EEC) No 2658/87: "3. Heading No 6111 and subheadings 6116 10 20 and 6116 10 80 cover gloves, mittens and mitts, impregnated, coated or covered with plastics or rubber, even if they are:- made up from knitted or crocheted textile fabrics impregnated, coated or covered with plastics or rubber of heading Nos 5903 or 5906,- or made up from unimpregnated, uncoated or uncovered knitted or crocheted textile fabrics and subsequently impregnated, coated or covered with plastics or rubber.Where knitted or crocheted textile fabrics serve only as reinforcement, gloves, mittens or mitts impregnated, coated or covered with cellular plastics or cellular rubber belong in Chapters 39 or 40, even if they are made up from unimpregnated, uncoated or uncovered knitted or crocheted textile fabrics and subsequently impregnated, coated or covered with cellular plastics or cellular rubber (Note 2(a)(5) and Note 4, last paragraph, to Chapter 59)."Article 2The following Additional Note is inserted in Chapter 62 of Annex I to Regulation (EEC) No 2658/87: "2. Heading Nos 6209 and 6216 cover gloves, mittens and mitts, impregnated, coated or covered with plastics or rubber, even if they are:- made up from textile fabrics (other than knitted or crocheted) impregnated, coated or covered with plastics or rubber of heading Nos 5903 or 5906,- or made up from unimpregnated, uncoated or uncovered textile fabrics (other than knitted or crocheted) and subsequently impregnated, coated or covered with plastics or rubber.Where textile fabrics (other than knitted or crocheted) serve only as reinforcement, gloves, mittens or mitts impregnated, coated or covered with cellular plastics or cellular rubber belong in Chapters 39 or 40, even if they are made up from unimpregnated, uncoated or uncovered textile fabrics (other than knitted or crocheted) and subsequently impregnated, coated or covered with cellular plastics or cellular rubber (Note 2(a)(5) and Note 4, last paragraph, to Chapter 59)."Article 3This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 August 2001.For the CommissionPhilippe BusquinMember of the Commission(1) OJ L 256, 7.9.1987, p. 1.(2) OJ L 168, 23.6.2001, p. 6.